Title: From Thomas Jefferson to Archibald Stuart, 23 December 1791
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Philadelphia Dec. 23. 1791.

I received duly your favor of Octob. 22. and should have answered it by the gentleman who delivered it, but that he left town before I knew of it.
That it is really important to provide a constitution for our state cannot be doubted: as little can it be doubted that the ordinance called by that name has important defects. But before we attempt it, we should endeavor to be as certain as is practicable that in the attempt we should not make bad worse. I have understood that Mr. Henry has always been opposed to this undertaking: and I confess that I consider his talents and influence such as that, were it decided that we should call a Convention for the purpose of amending, I should fear he might induce that convention either to fix the thing as at present, or change it for the worse. Would it not therefore be well that means should be adopted for coming at his ideas of the changes he would agree to, and for communicating to him those which we should propose? Perhaps he might find ours not so distant from his but that some mutual sacrifices might bring them together.

I shall hazard my own ideas to you as hastily as my business obliges me. I wish to preserve the line drawn by the federal constitution between the general and particular governments as it stands at present and to take every prudent means of preventing either from stepping over it. Tho’ the experiment has not yet had a long enough course to shew us from which quarter incroachments are most to be feared, yet it is easy to foresee from the nature of things that the incroachments of the state governments will tend to an excess of liberty which will correct itself (as in the late instance) while those of the general government will tend to monarchy, which will fortify itself from day to day, instead of working it’s own cure, as all experience shews. I would rather be exposed to the inconveniencies attending too much liberty than those attending too small a degree of it. Then it is important to strengthen the state governments: and as this cannot be done by any change in the federal constitution, (for the preservation of that is all we need contend for,) it must be done by the states themselves, erecting such barriers at the constitutional line as cannot be surmounted either by themselves or by the general government. The only barrier in their power, is a wise government. A weak one will lose ground in every contest. To obtain a wise and an able government, I consider the following changes as important. Render the legislature a desireable station by lessening the number of representatives (say to 100) and lengthening somewhat their term, and proportion them equally among the electors: adopt also a better mode of appointing Senators. Render the Executive a more desireable post to men of abilities by making [him] more independant of the legislature. To wit, let him be chosen by other electors, for a longer time, and ineligible for ever after. Responsibility is a tremendous engine in a free government. Let him feel the whole weight of it then by taking away the shelter of his executive council. Experience both ways has already established the superiority of this measure. Render the Judiciary respectable by every possible means, to wit, firm tenure in office, competent salaries, and reduction of their numbers. Men of high learning and abilities are few in every country; and by taking in those who are not so, the able part of the body have their hands tied by the unable. This branch of government will have the weight of the conflict on their hands, because they will be the last appeal of reason.—These are my general ideas of amendments. But, preserving the ends, I should be flexible and conciliatory as to the means. You ask whether Mr. Madison and myself could attend on a convention which should be called? Mr. Madison’s engagements as a member of Congress will  probably be from October to March or April in every year. Mine are constant while I hold my office, and my attendance would. be very unimportant. Were it otherwise, my office should not stand in the way of it. I am with great & sincere esteem Dr. Sir, your friend & servt,

Th: Jefferson

